Title: To Thomas Jefferson from Robert Smith, 19 January 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                     The President of the United States—
                            
                            Navy Depmt. Jany 19. 1807.—
                        
                        I have the honor to request your signature to the Commissions herewith sent. They are required for the purpose of commissioning the navy officers whose appointments were confirmed by Senate on the 8t inst.—
                  I have &c.—&
                        
                            Rt. Smith
                     
                        
                    